DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species B in the reply filed on May 20, 2022 is acknowledged.
Claims 5 and 9-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 20, 2022.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Rivers et al. (US Pub. No. 2011/0213391 A1) in view of Parkin (US Pub. No. 2016/0235441 A1).
Regarding claim 1, Rivers et al. disclose an atherectomy system (Fig. 1), comprising: a handle 10 (Fig. 1) having a handle housing; a drive motor (paragraph [0039]) disposed within the handle housing and adapted to rotate a drive cable 20 extending through the handle and operably coupled to an atherectomy burr 28 (paragraph [0039]), a supply line 17 or 16 (Fig. 1) extending from the handle housing.  Rivers et al. fail to disclose a supply line fitment disposed relative to the handle housing, the supply line fitment configured to releasably secure the supply line relative to the handle housing such that the supply line is directed away from the handle housing a direction that is selected from two or more directions.
However, Sauer et al. teach a handheld surgical instrument (Fig. 1) having a supply line 24 (Fig. 1) associated therewith that extends through a supply line fitment 26 (Figs. 1 & 4) on the handle that allows for the supply line 24  to be directed in multiple directions away from the handle housing (shown in Fig. 4).  Each direction the supply line is directed to lines up with a different output tubing in Sauer et al.’s system.  It would have been beneficial for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the supply line fitment, as suggested and taught by Sauer et al., in Rivers et al.’s device for the purpose of providing multiple different ‘sources’ for said supply line to communicate with during a surgical procedure.
Regarding claim 2, Rivers et al. further disclose wherein the supply line 16 comprises a power line (paragraph [0037]).
Regarding claim 3, Rivers et al. further disclose wherein the supply line 17 comprises a saline line (paragraph [0036]).
Regarding claim 6, Sauer et al. further teach wherein the supply line exits the handle from a position proximate the supply line fitment 26 (since the supply line exits the handle via the supply line fitment, it is considered to exit ‘proximate’ the supply line fitment; Figs. 1 & 4).
Regarding claim 7, Sauer et al. further teach wherein the supply line exits the handle through the supply line fitment 26 (Figs. 1 & 4).
Allowable Subject Matter
Claims 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  regarding claim 18, the prior art cited fails to disclose, teach, or suggest the system as claimed including a recess formed within the handle housing, the supply line exiting the handle housing via the recess along with both a first groove formed within the handle housing and extending from the recess in a first direction and a second groove formed within the handle housing and extending from the recess in a second direction different from the first direction wherein the supply line is configured to be releasably engaged within either groove (in combination with the remaining claim limitations).  Since claims 19 and 20 depend from claim 18, they are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 4 & 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claim 4, the prior art cited fails to disclose, teach, or suggest the invention of claim 1 in combination with  wherein the supply line comprises a tubular member with a power line and a saline line running through the tubular member; and regarding claim 8, see the reasons for allowance above with reference to claim 18.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY LAUREN FISHBACK whose telephone number is (571)270-7899. The examiner can normally be reached M-F 7:30a-3:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ASHLEY LAUREN FISHBACK
Primary Examiner
Art Unit 3771



/ASHLEY L FISHBACK/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        May 27, 2022